DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1. 	The specification is objected because of the following reasons:
In par. 0000 insert US Patent No. 10,707,272. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
Re claim 4, line 2: in front of “detects”, delete “circuit” and insert --transistor--. 
Appropriate correction is required. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No.10,707,272. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require similar claimed features including imaging device comprising pixels, photoelectric conversion unit with electrodes, conversion layer, hole-blocking layer, signal detection transistor, voltage range and difference between voltages, etc. 

1. An imaging device comprising pixels, each pixel including: a photoelectric conversion unit including: a first electrode including a first conducting material, a second electrode facing the first electrode, a photoelectric conversion layer between the first and second electrodes, the photoelectric conversion layer including a first photoelectric conversion material, and a hole-blocking layer between the first electrode and the photoelectric conversion layer, the hole-blocking layer including a hole-blocking material; and 
a signal detection transistor having a gate electrically connected to the first electrode, wherein 
the hole-blocking material has an electron affinity lower than both a work function of the first conducting material and an electron affinity of the first photoelectric conversion material, 


the range from the first voltage to the second voltage includes 0V, and 
a difference between the first voltage and the second voltage is 0.5 V or more.

1. An imaging device comprising unit pixels, each unit pixel including: a photoelectric conversion unit including: a first electrode including a first conducting material, a second electrode facing the first electrode, a photoelectric conversion layer between the first and second electrodes, the photoelectric conversion layer including a first photoelectric conversion material, and a hole-blocking layer between the first electrode and the photoelectric conversion layer, the hole-blocking layer including a hole-blocking material; and 
a signal detection circuit electrically connected to the first electrode, wherein 

the hole-blocking material has an electron affinity lower than both a work function of the first conducting material and an electron affinity of the first photoelectric conversion material, 




a difference between the first voltage and the second voltage is 0.5 V or more.


Allowable Subject Matter
4.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Claims 1-8 are allowed because of the detail of an imaging device as cited in claim 1.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/6/21